SULLIVAN, Judge
(concurring in the result):
In my view, this Court should expressly hold that the court below erred in concluding that military law does not recognize a defense of necessity. See United States v. Rankins, 34 MJ 326, 331 (CMA 1992) (Sullivan, C.J., dissenting); RCM 916(h), Manual for Courts-Martial, United States (1995 ed.). Nevertheless, I vote to affirm the result in this case because the “mere possibility” that the necessity defense was available is not a sufficient basis upon which to upset appellant’s guilty plea. See generally United States v. Faircloth, 45 MJ 172, 174 (1996).
The majority opinion in this case correctly acknowledges that the granted issue raises a question left unresolved by a majority of this Court in Rankins. There, we considered whether the military judge erred by refusing *368to provide a duress instruction in a missing-movement case where there was testimony that the accused had missed movement out of fear that her sick husband would have suffered a heart attack at home in her absence without anyone to assist him. The granted issue in the case at bar thus implicitly raises the necessity defense because it calls into question whether the source of the threat of harm should apply only to third persons or to other physical or natural sources. See generally United States v. Bailey, 444 U.S. 394, 409-10, 100 S.Ct. 624, 634-35, 62 L.Ed.2d 575 (1980) (noting nuances between duress and necessity). In Rankins, two judges agreed that military jurisprudence does not recognize the necessity defense, 34 MJ at 330 n. 2; one judge reserved judgment on the question, id. at 330; and the two dissenting judges opined that the necessity defense is a part of military criminal law, id. at 332, 339-40.
In light of the fractured result in Rankins, it should be no surprise that this issue has resurfaced here today. Indeed, as the majority opinion aptly suggests, the question presented in this case “addressfes] some of the most fundamental principles in the military justice system.... ” 50 MJ at 366. The majority opinion, however, declines to resolve the granted issue, reasoning that the “threshold question” in a guilty-plea case “is whether the accused, after entering the plea, has set forth ‘matter inconsistent with the plea,’ such as a potential defense. See Art. 45(a), UCMJ, 10 USC § 845(a).” 50 MJ at 367. In my view, this “threshold question” cannot be logically answered in this case unless this Court first decides whether the specific “potential defense” is recognized as a matter of military law. Accordingly, I would specifically answer the issue concerning the viability of the necessity defense.
In this regard, I note RCM 916. It provides, inter alia:
(h) Coercion or duress. It is a defense to any offense except killing an innocent person that the accused’s participation in the offense was caused by a reasonable apprehension that the accused or another innocent person would be immediately killed or would immediately suffer serious bodily injury if the accused did not commit the act. The apprehension must reasonably continue throughout the commission of the act. If the accused has any reasonable opportunity to avoid committing the act without subjecting the accused or another innocent person to the harm threatened, this defense shall not apply.
On its face, this rule does not limit the defense to instances where the source of the threat is a third person as opposed to other natural or physical occurrences. See Ran-kins, 34 MJ at 339 (Wiss, J., dissenting). Furthermore, the Analysis of RCM 916(h) provides that “the fear of injury to relatives or others may be a basis for this defense.” Manual, supra at A21-62. Thus, RCM 916(h) permits a defense of necessity even though the rule is under the rubric of “duress.” 1 As I stated in Rankins, the necessity defense is not a novel concept in either military or federal law. 34 MJ at 332 (dissenting) (citing United States v. Jemmings, 1 MJ 414, 417 (CMA 1976); United States v. Pinkston, 18 USCMA 261, 262, 39 CMR 261, 262 (1969)). I adhere to that view today.
Admittedly, the amount of evidence needed to trigger the necessity defense may vary depending on the context in which it is raised. For example, in Rankins, I opined that the defense was sufficiently raised by the evidence to require the military judge to provide a requested instruction to the members. See also Rankins, 34 MJ at 340 (Wiss, J., dissenting) (finding duress defense “reasonably raised” to require instruction to the panel members). Similarly, if in the present case appellant had made this statement while testifying on the merits in a contested case with members and his defense counsel requested an instruction to the jury, the defense might have been reasonably raised to *369warrant an instruction. See United States v. Williams, 21 MJ 360, 362 (CMA 1986).
In the present case, the record shows a mere glimpse of the necessity defense in one sentence of appellant’s unsworn statement made during the extenuation-and-mitigation phase.2 Appellant stated, “And at the time I went UA I felt that her depression might kill her from the stress if I went on the UNITAS This speculative comment did not require the military judge to re-open the providence inquiry. See generally United States v. Prater, 32 MJ 433, 436 (CMA 1991) (“mere possibility” of a defense insufficient to overturn guilty plea). deployment.’
Accordingly, I join the majority in affirming the result reached below in this case.

. The Supreme Court has opined that fine line distinctions drawn between "duress” and "necessity” should not blur the one principle underlying each: "if there was a reasonable, legal alternative to violating the law, 'a chance both to refuse to do the criminal act and also to avoid the threatened harm,’ the defenses will fail.” Bailey, 444 U.S. at 410, 100 S.Ct. at 634.


. I do not intend to imply that a military judge can never reopen a providence inquiry if a potential defense is raised during the sentencing phase of a case. Indeed, if a defense is raised in a statement by the accused subsequent to entering a plea of guilty, our case law makes clear that the military judge must resolve factual inconsistencies and any apparent defenses raised by the statement. See United States v. Stewart, 29 MJ 92, 93 (CMA 1989); United States v. Jemmings, 1 MJ 414, 418 (CMA 1976); see also RCM 910(h)(2).